 

Exhibit 10.3

 

BRIDGELINE DIGITAL, INC.

 

Warrant No. PA-2013A-1

 

WARRANT TO PURCHASE COMMON STOCK

 

VOID AFTER 5:00 P.M., EASTERN TIME,
ON THE EXPIRATION DATE

 

THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR WITHOUT DELIVERING AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

FOR VALUE RECEIVED, Bridgeline Digital, Inc., a Delaware corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, at any time commencing on March 30, 2014 (the “Initial
Exercise Date”) but no later than 5:00 p.m., Eastern Time, on September 30, 2018
(the “Expiration Date”), to Taglich Brothers, Inc., or his, her or its
registered assigns (the “Holder”), under the terms as hereinafter set forth,
_____________________________ (_________) fully paid and non-assessable shares
of the Company’s Common Stock, par value $0.001 per share (the “Common Stock”),
at a purchase price per share of $1.30 (the “Warrant Price”), pursuant to the
terms and conditions set forth in this warrant (this “Warrant”). The number of
shares of Common Stock issued upon exercise of this Warrant (“Warrant Shares”)
and the Warrant Price are subject to adjustment in certain events as hereinafter
set forth.

 

This Warrant is issued to the placement agent for services rendered in
connection with the Company’s Private Placement Memorandum dated September 24,
2013, as the same may be amended from time to time.

 

1.            Exercise of Warrant.

 

(a)     The Holder may exercise this Warrant according to the terms and
conditions set forth herein by delivering to the Company (whether via facsimile
or otherwise) at any time on or after the Initial Exercise Date and prior to the
Expiration Date (such date of exercise, the “Exercise Date”) (i) the Exercise
Notice attached hereto as Exhibit A (the “Exercise Notice”) (having then been
duly executed by the Holder), and (ii) unless the Warrant is being exercised
pursuant to a Cashless Exercise (as defined below), cash, a certified check, a
bank draft or wire transfer in payment of the purchase price, in lawful money of
the United States of America, for the number of Warrant Shares specified in the
Exercise Form. The Holder shall not be required to deliver the original of this
Warrant in order to affect an exercise hereunder. Execution and delivery of an
Exercise Form with respect to less than all of the Warrant Shares shall have the
same effect as cancellation of the original of this Warrant and issuance of a
new Warrant evidencing the right to purchase the remaining number of Warrant
Shares. Execution and delivery of an Exercise Form for all of the then-remaining
Warrant Shares shall have the same effect as cancellation of the original of
this Warrant after delivery of the Warrant Shares in accordance with the terms
hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     On or before the third (3rd) Trading Day following the later of (i) the
date on which the Company has received an Exercise Notice or (ii) the date on
which the Company receives payment of the exercise price (which shall not apply
for cashless exercises), the Company shall transmit an acknowledgment of
confirmation of receipt of such Exercise Notice to the Holder and the Company’s
transfer agent (the “Transfer Agent”). On or before the fifth (5th) Trading Day
following the later of (i) the date on which the Company has received such
Exercise Notice or (ii) the date on which the Company receives the exercise
price (such later date, the “Delivery Date”), the Company shall (X) provided
that the Transfer Agent is participating in The Depository Trust Company (“DTC”)
Fast Automated Securities Transfer Program, upon the request of the Holder,
credit such aggregate number of shares of Common Stock to which the Holder is
entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with DTC through its Deposit/ Withdrawal at Custodian system, or (Y) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the Holder or, at the Holder’s
instruction pursuant to the Exercise Notice, the Holder’s agent or designee, in
each case, sent by reputable overnight courier to the address as specified in
the applicable Exercise Notice, a certificate, registered in the Company’s share
register in the name of the Holder or its designee (as indicated in the
applicable Exercise Notice), for the number of shares of Common Stock to which
the Holder is entitled pursuant to such exercise. Upon the later of (i) the date
on which the Company has received the Exercise Notice or (ii) the date on which
the Company receives the exercise price, the Holder shall be deemed for all
corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
such Warrant Shares are credited to the Holder’s DTC account or the date of
delivery of the certificates evidencing such Warrant Shares (as the case may
be). Notwithstanding the foregoing, if a Holder has not received certificates
for all Warrant Shares prior to the tenth (10th) business day after the Delivery
Date with respect to an exercise of any portion of this Warrant for any reason,
then Holder shall have the right, but not the obligation, at any time thereafter
until receipt of all the Warrant Shares relating to the Exercise Notice, to
rescind the Exercise Notice by providing notice to the Company (the “Rescission
Notice”). Upon delivery of a Rescission Notice to the Company, the Holder shall
regain the rights of a Holder of this Warrant with respect to such unexercised
portions of this Warrant and the Company shall, as soon as practicable, return
such unexercised Warrant to the Holder or, if the Warrant has not been
surrendered, adjust its records to reflect that such portion of this Warrant has
not been exercised.

 

(c)     This Warrant may be exercised in whole or in part so long as any
exercise in part hereof would not involve the issuance of fractional Warrant
Shares. If exercised in part, at the request of the Holder and upon delivery of
the original Warrant, the Company shall deliver to the Holder a new Warrant,
identical in form to this Warrant, in the name of the Holder, evidencing the
right to purchase the number of Warrant Shares as to which this Warrant has not
been exercised, which new Warrant shall be signed by the President or Chief
Executive Officer of the Company. The term Warrant as used herein shall include
any subsequent Warrant issued as provided herein.

 

(d)     Notwithstanding any provisions herein to the contrary, in lieu of
exercising this Warrant by cash payment in the manner set forth in Section 1(a),
the Holder may, in its sole discretion, elect to exercise this Warrant, or a
portion hereof, and to pay for the Warrant Stock by way of cashless exercise (a
“Cashless Exercise”). If the Holder wishes to effect a cashless exercise, the
Holder shall deliver the Exercise Notice duly executed by such Holder or by such
Holder’s duly authorized attorney, at the principal office of the Company, or at
such other office or agency as the Company may designate in writing prior to the
date of such exercise, in which event the Company shall issue to the Registered
Holder the number of Warrant Shares computed according to the following
equation:

 



X =

Y * ( A - B )

A



  

; where

 

X = the number of Warrant Shares to be issued to the Registered Holder.

 

Y = the Warrant Shares purchasable under this Warrant or, if only a portion of
the Warrant is being exercised, the portion of the Warrant Shares being
exercised.

 

A = the Fair Market Value (defined below) of one share of Common Stock on the
Exercise Date.

 

B = the Exercise Price (as adjusted pursuant to the provisions of this Warrant).

 

For purposes of this Section 1(d), the “Fair Market Value” of one share of
Common Stock on the Exercise Date shall have one of the following meanings:

 

(1)     if the Common Stock is traded on a national securities exchange
registered with the Securities Exchange Commission pursuant to the Securities
Exchange Act of 1934, as amended, the Fair Market Value shall be deemed to be
the average of the Closing Prices over a five trading day period ending on the
Exercise Date. For the purposes of this Warrant, “Closing Price” means the
closing sale price of one share of Common Stock, as reported by Bloomberg; or

 

 
2

--------------------------------------------------------------------------------

 

 

(2)     if the Common Stock is not traded on a national securities exchange, the
Fair Market Value shall be deemed to be the average of the closing bid prices
price over the ten (10) trading day period ending on the Exercise Date; or

 

(3)     if neither (1) nor (2) is applicable, the Fair Market Value shall be at
the commercially reasonable price per share which the Company could obtain on
the Exercise Date from a willing buyer (not a current employee or director) for
shares of Common Stock sold by the Company, from authorized but unissued shares,
as determined in good faith by the Company’s Board of Directors.

 

For illustration purposes only, if this Warrant entitles the Holder the right to
purchase 100,000 Warrant Shares and the Holder were to exercise this Warrant for
50,000 Warrant Shares at a time when the Exercise Price per share was $1.00 and
the Fair Market Value of each share of Common Stock was $2.00 on the Exercise
Date, as applicable, the cashless exercise calculation would be as follows:

 

X = 50,000 ($2.00-$1.00)

2.00

 

X = 25,000

 

Therefore, the number of Warrant Shares to be issued to the Holder after giving
effect to the cashless exercise would be 25,000 Warrant Shares and the Company
would issue the Holder a new Warrant to purchase 50,000 Warrant Shares,
reflecting the portion of this Warrant not exercised by the Holder. For purposes
of Rule 144 promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), it is intended, understood and acknowledged that the Warrant
Shares issued in the cashless exercise transaction described pursuant to Section
1(c) shall be deemed to have been acquired by the Holder, and the holding period
for the shares of Warrant Shares shall be deemed to have commenced, on the date
of the Holder’s acquisition of the Warrant.

 

(e)     No fractional Warrant Shares or scrip representing fractional Warrant
Shares shall be issued upon the exercise of this Warrant. The Company shall pay
cash in lieu of such fractional Warrant Shares. The price of a fractional
Warrant Share shall equal the product of (i) the closing price of the Common
Stock on the exchange or market on which the Common Stock is then traded (if the
Common Stock is not then publicly traded, then upon the Fair Market Value per
share of the Common Stock (as determined by the Company’s Board of Directors)),
and (ii) the applicable fraction.

 

(f)     Except as provided in Section 4 hereof, the Company shall pay any and
all documentary stamp or similar issue or transfer taxes payable in respect of
the issue or delivery of Warrant Shares on exercise of this Warrant.

 

(g)     The Company will not close its stockholder books or records in any
manner which prevents the timely exercise of this Warrant, pursuant to the terms
hereof.

 

2.            Disposition of Warrant Shares and Warrant.

 

(a)     The Holder hereby acknowledges that: (i) this Warrant and any Warrant
Shares purchased pursuant hereto are not being registered (A) under the
Securities Act of 1933 (the “Act”) on the ground that the issuance of this
Warrant is exempt from registration under Section 4(2) of the Act as not
involving any public offering, or (B) under any applicable state securities law
because the issuance of this Warrant does not involve any public offering; and
(ii) that the Company’s reliance on the registration exemption under Section
4(2) of the Act and under applicable state securities laws is predicated in part
on the representations hereby made to the Company by the Holder. The Holder
represents and warrants that he, she or it is acquiring this Warrant and will
acquire Warrant Shares for investment for his, her or its own account, with no
present intention of dividing his, her or its participation with others or
reselling or otherwise distributing this Warrant or Warrant Shares.

 

 
3

--------------------------------------------------------------------------------

 

 

(b)     The Holder hereby agrees that he, she or it will not sell, transfer,
pledge or otherwise dispose of (collectively, “Transfer”) all or any part of
this Warrant and/or Warrant Shares unless and until he, she or it shall have
first obtained an opinion, reasonably satisfactory to counsel for the Company,
of counsel (competent in securities matters, selected by the Holder and
reasonably satisfactory to the Company) to the effect that the proposed Transfer
may be made without registration under the Act and without registration or
qualification under any state law.

 

(c)     If, at the time of issuance of Warrant Shares, no registration statement
is in effect with respect to such shares under applicable provisions of the Act
and the Warrant Shares may not be sold pursuant to Rule 144 of the Act, the
Company may, at its election, require that any stock certificate evidencing
Warrant Shares shall bear legends reading substantially as follows:

 

“THE SALE, TRANSFER, PLEDGE OR OTHER DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE WARRANT
PURSUANT TO WHICH THESE SHARES WERE PURCHASED FROM THE COMPANY. COPIES OF SUCH
RESTRICTIONS ARE ON FILE AT THE PRINCIPAL OFFICES OF THE COMPANY. NO TRANSFER OF
SUCH SHARES OR OF THIS CERTIFICATE (OR OF ANY SHARES OR OTHER SECURITIES (OR
CERTIFICATES THEREFOR) ISSUED IN EXCHANGE FOR OR IN RESPECT OF SUCH SHARES)
SHALL BE EFFECTIVE UNLESS AND UNTIL THE TERMS AND CONDITIONS SET FORTH IN THE
WARRANT HAVE BEEN COMPLIED WITH.”

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT.”

 

In addition, so long as the foregoing legend may remain on any stock certificate
evidencing Warrant Shares, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.

 

3.            Reservation of Shares. The Company hereby agrees that at all times
there shall be reserved for issuance upon the exercise of this Warrant such
number of shares of the Common Stock as shall be required for issuance upon
exercise of this Warrant. The Company further agrees that all Warrant Shares
will be duly authorized and will, upon issuance and payment of the exercise
price therefor, be validly issued, fully paid and non-assessable, free from all
taxes, liens, charges and encumbrances with respect to the issuance thereof,
other than taxes, if any, in respect of any transfer occurring contemporaneously
with such issuance and other than transfer restrictions imposed by federal and
state securities laws.

 

Except and to the extent as waived or consented to in writing by the Holder, the
Company shall not by any action, including, without limitation, amending its
certificate or articles of incorporation or through any reorganization, transfer
of assets, consolidation, merger, dissolution, issue or sale of securities or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate to protect the rights of Holder as set forth in
this Warrant. Without limiting the generality of the foregoing, the Company will
(a) not increase the par value of any Warrant Shares above the amount payable
therefor upon such exercise immediately prior to such increase in par value, (b)
take all such action as may be necessary or appropriate in order that the
Company may validly and legally issue fully paid and nonassessable Warrant
Shares upon the exercise of this Warrant, and (c) use commercially reasonable
efforts to obtain all such authorizations, exemptions or consents from any
public regulatory body having jurisdiction thereof as may be necessary to enable
the Company to perform its obligations under this Warrant.

 

 
4

--------------------------------------------------------------------------------

 

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

4.            Exchange, Transfer or Assignment of Warrant. Subject to Section 2,
this Warrant is exchangeable, without expense, at the option of the Holder, upon
presentation and surrender hereof to the Company or at the office of its stock
transfer agent, if any, for other Warrants of the Company (“Warrants”) of
different denominations, entitling the Holder or Holders thereof to purchase in
the aggregate the same number of Warrant Shares purchasable hereunder. Subject
to Section 2, upon surrender of this Warrant to the Company or at the office of
its stock transfer agent, if any, with the Assignment Form attached hereto as
Exhibit B (the “Assignment Form”) duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in the Assignment Form and this
Warrant shall promptly be canceled. Subject to Section 2, this Warrant may be
divided or combined with other Warrants that carry the same rights upon
presentation hereof at the office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof.

 

5.            Capital Adjustments. This Warrant is subject to the following
further provisions:

 

(a)     Recapitalization, Reclassification and Succession. If any
recapitalization of the Company or reclassification of its Common Stock or any
merger or consolidation of the Company into or with a corporation or other
business entity, or the sale or transfer of all or substantially all of the
Company’s assets or of any successor corporation’s assets to any other
corporation or business entity (any such corporation or other business entity
being included within the meaning of the term “successor corporation”) shall be
effected, at any time while this Warrant remains outstanding and unexpired,
then, as a condition of such recapitalization, reclassification, merger,
consolidation, sale or transfer, lawful and adequate provision shall be made
whereby the Holder of this Warrant thereafter shall have the right to receive
upon the exercise hereof as provided in Section 1 and in lieu of the Warrant
Shares immediately theretofore issuable upon the exercise of this Warrant, such
shares of capital stock, securities or other property as may be issued or
payable with respect to or in exchange for the number of outstanding shares of
Common Stock equal to the number of Warrant Shares immediately theretofore
issuable upon the exercise of this Warrant had such recapitalization,
reclassification, merger, consolidation, sale or transfer not taken place, and
in each such case, the terms of this Warrant shall be applicable to the shares
of stock or other securities or property receivable upon the exercise of this
Warrant after such consummation.

 

(b)     Subdivision or Combination of Shares. If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide or combine its
Common Stock, the number of Warrant Shares purchasable upon exercise of this
Warrant shall be proportionately adjusted.

 

(c)     Stock Dividends and Distributions. If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then the number of Warrant Shares purchasable
upon exercise of this Warrant shall be adjusted to the number of shares of
Common Stock that Holder would have owned immediately following such action had
this Warrant been exercised immediately prior thereto.

 

(d)     Price Adjustments. Whenever the number of Warrant Shares purchasable
upon exercise of this Warrant is adjusted pursuant to Sections 5(a), 5(b) or
5(c), the then applicable Warrant Price shall be proportionately adjusted.

 

(e)     Certain Shares Excluded. The number of shares of Common Stock
outstanding at any given time for purposes of the adjustments set forth in this
Section 5 shall exclude any shares then directly or indirectly held in the
treasury of the Company.

 

 
5

--------------------------------------------------------------------------------

 

 

(f)     Deferral and Cumulation of De Minimis Adjustments. The Company shall not
be required to make any adjustment pursuant to this Section 5 if the amount of
such adjustment would be less than one percent (1%) of the Warrant Price in
effect immediately before the event that would otherwise have given rise to such
adjustment. In such case, however, any adjustment that would otherwise have been
required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment. All calculations under this Section 5 shall be made to the nearest
cent or to the nearest one-hundredth of a share, as the case may be, but in no
event shall the Company be obligated to issue fractional Warrant Shares or
fractional portions of any securities upon the exercise of the Warrant.

 

(g)     Duration of Adjustment. Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of Warrant
Shares purchasable upon exercise of this Warrant shall remain in effect until a
further computation or readjustment thereof is required.

 

6.            Notice to Holders.

 

(a)     Notice of Record Date. In case:

 

(i)      the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant) for the purpose of entitling them to receive any dividend (other than a
cash dividend payable out of earned surplus of the Company) or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities, or to receive any other right;

 

(ii)     of any capital reorganization of the Company, any reclassification of
the capital stock of the Company, any consolidation with or merger of the
Company into another corporation, or any conveyance of all or substantially all
of the assets of the Company to another corporation; or

 

(iii)    of any voluntary dissolution, liquidation or winding-up of the Company;

 

then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up. Such notice shall
be mailed at least ten (10) calendar days prior to the record date therein
specified, or if no record date shall have been specified therein, at least ten
(10) days prior to such specified date.

 

(b)     Certificate of Adjustment. Whenever any adjustment shall be made
pursuant to Section 5 hereof, the Company shall promptly provide the Holder with
prompt written notice, signed and certified by its Chairman, Chief Executive
Officer, President or a Vice President, setting forth in reasonable detail the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Warrant Price and number of Warrant
Shares purchasable upon exercise of this Warrant after giving effect to such
adjustment.

 

7.            Loss, Theft, Destruction or Mutilation. Upon receipt by the
Company of evidence satisfactory to it, in the exercise of its reasonable
discretion, of the ownership and the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, of indemnity
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof, without expense to the Holder, a new Warrant of like tenor dated the
date hereof.

 

 
6

--------------------------------------------------------------------------------

 

 

8.            Warrant Holder Not a Stockholder. The Holder of this Warrant, as
such, shall not be entitled by reason of this Warrant to any rights whatsoever
as a stockholder of the Company, including but not limited to voting rights. No
provision hereof, in the absence of any affirmative action by Holder to exercise
this Warrant to purchase Warrant Shares, and no enumeration herein of the rights
or privileges of Holder, shall give rise to any liability of Holder for the
purchase price of any Common Stock or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.

 

9.            Registration Rights. The Holder shall have the registration rights
with respect to its Warrant Shares pari passu to the holders of 10% secured
subordinated convertible notes issued by the Company as set forth in that
certain Note Purchase Agreement, dated as of September 30, 2013, between such
holders and the Company.

 

10.         Notices.   Any notice provided for in this Warrant must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested), or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

 

If to the Company:

 

Bridgeline Digital, Inc.
80 Blanchard Road
Burlington, Massachusetts 01803
Attention: Mr. Thomas L. Massie,
                    President and Chief Executive Officer

 

If to the Holder:

 

To the address of such Holder set forth on the books and records of the Company.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Warrant will be deemed to have been given (a) if personally
delivered, upon such delivery, (b) if mailed, five days after deposit in the
U.S. mail, or (c) if sent by reputable overnight courier service, one business
day after such services acknowledges receipt of the notice.

 

11.         Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL
PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, WITHOUT GIVING EFFECT TO ITS CONFLICTS OF LAW RULES.

 

12.         Submission to Jurisdiction. EACH OF THE HOLDER AND THE COMPANY
SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY
OF NEW YORK, STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS WARRANT AND AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT. EACH OF THE HOLDER AND
THE COMPANY ALSO AGREE NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS WARRANT IN ANY OTHER COURT. EACH OF THE PARTIES WAIVES ANY
DEFENSE OF INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO
BROUGHT AND WAIVES ANY BOND, SURETY, OR OTHER SECURITY THAT MIGHT BE REQUIRED OF
ANY OTHER PARTY WITH RESPECT THERETO.

 

13.         Warrant Register. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary.

 

 
7

--------------------------------------------------------------------------------

 

 

14.         Miscellaneous.

 

(a)     Remedies. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant. The Company agrees that monetary
damages would not be adequate compensation for any loss incurred by reason of a
breach by it of the provisions of this Warrant and hereby agrees to waive and
not to assert the defense in any action for specific performance that a remedy
at law would be adequate.

 

(b)     Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns of Holder. The provisions of this Warrant are intended to
be for the benefit of all Holders from time to time of this Warrant and shall be
enforceable by any such Holder or holder of Warrant Shares.

 

(c)     Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

 

(d)     Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

 

 

[Remainder of page intentionally left blank]

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by a duly authorized officer, as of this ___
day of ________ 2013.

 

  BRIDGELINE DIGITAL, INC.                      By:           Michael D. Prinn  
    Executive Vice President and Chief Financial Officer  

 

 
9

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

 

Bridgeline Digital, Inc.

 

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock (“Warrant Shares”) of Bridgeline Digital, Inc., a
Delaware corporation (the “Company”), evidenced by Warrant to Purchase Common
Stock No. _______ (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.            Form of Exercise Price. The Holder intends that payment of the
Exercise Price shall be made as:

 

 

____________

a “Cash Exercise” with respect to _________________ Warrant Shares; and/or

 

 

____________

a “Cashless Exercise” with respect to _______________ Warrant Shares.

 

2.            Payment of Exercise Price. In the event that the Holder has
elected a Cash Exercise with respect to some or all of the Warrant Shares to be
issued pursuant hereto, the Holder shall pay the exercise price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3.            Delivery of Warrant Shares. The Company shall deliver to Holder,
or its designee or agent as specified below, __________ Warrant Shares in
accordance with the terms of the Warrant. Delivery shall be made to Holder, or
for its benefit, to the following address:

 

_______________________

_______________________

_______________________

_______________________

 

4.            Fractional Shares. In lieu of receipt of a fractional share of
Common Stock, the undersigned will receive a check representing payment
therefor.

 

Date: _______________ __, ______

 

 

_________________________________

Name of Registered Holder

 

By:                                                                       

Name:

Title:

 

 
A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

ASSIGNMENT FORM

 

Bridgeline Digital, Inc.
80 Blanchard Road
Burlington, Massachusetts 01803
Attention:  Mr. Thomas L. Massie,
                    President and Chief Executive Officer

 

 

 

FOR VALUE RECEIVED,                                hereby sells, assigns and
transfers unto

 

(Please print assignee’s name, address and Social Security/Tax Identification
Number)

 

________________________________________________

 

________________________________________________

 

________________________________________________

 

the right to purchase shares of common stock, par value $0.001 per share, of
Bridgeline Digital, Inc., a Delaware corporation (the “Company”), represented by
this Warrant to the extent of shares as to which such right is exercisable and
does hereby irrevocably constitute and appoint ____________________________,
Attorney, to transfer the same on the books of the Company with full power of
substitution in the premises.

 

Dated:

           

PRINT WARRANT HOLDER NAME

                                     

Name:
Title:

       

Witness:

 

 

           

 

 

B-1